UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of Date of report (Date of earliest event reported)January 28, AT&T INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-8610 43-1301883 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 208 S. Akard St.,Dallas, Texas 75202 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (210) 821-4105 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. Throughout this document, AT&T Inc. is referred to as “we” or “AT&T.” We are a holding company whose subsidiaries and affiliates operate in the communications services industry. Our subsidiaries and affiliates provide wireless and wireline telecommunications services and equipment, and directory advertising both domestically and worldwide. We announced on January 28, 2010 that fourth-quarter 2009 reported earnings were $0.51 per diluted share compared with $0.41 per share for the fourth quarter of 2008. Fourth-quarter 2009 reported net income was $3.0 billion compared with $2.4 billion for the fourth quarter of 2008. Reported earnings for the full year 2009 were $2.12 per diluted share, down from $2.16 per share for the full year 2008. Reported net income for the full year 2009 was $12.5 billion, down from $12.9 billion for the full year 2008. On a reported basis, our fourth-quarter 2009 revenues were $30.9 billion compared with $31.1 billion in fourth-quarter 2008 and full-year 2009 revenues were $123.0 billion, compared with $124.0 billion for the previous full year.Fourth quarter and full year 2009 revenues reflected strong wireless subscriber gains and growth in IP and wireless data services which were more than offset by declines in wireline voice and print advertising.Fourth-quarter 2009 operating expenses were $26.0 billion compared with $26.2 billion in the year-ago quarter. Fourth-quarter 2009 reported operating income margin was 15.8 percent, the same as the year-ago quarter, reflecting continued progress on cost-control initiatives offsetting a revenue decline. AT&T
